        Case 1:20-cv-00627-JPW Document 3 Filed 04/17/20 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NAVIN SINGH,                             :    Civil No. 1:20-CV-00627
                                         :
             Petitioner,                 :
                                         :
             v.                          :
                                         :
ANGELA HOOVER, et al.,                   :
                                         :
             Respondents.                :     Judge Jennifer P. Wilson
                                MEMORANDUM
      This is an immigration habeas corpus case under 28 U.S.C. § 2241.

Petitioner Navin Singh (“Singh”) seeks a writ of habeas corpus because of the

global COVID-19 pandemic and because his continued detention has become

unreasonably prolonged. For the reasons that follow, the court will deny the

petition to the extent that it seeks relief based on the COVID-19 pandemic, but

defer ruling on Singh’s argument that his detention has become unreasonably

prolonged.

              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      COVID-19 is an infectious disease caused by a novel strain of coronavirus.

Coronavirus, WORLD HEALTH ORGANIZATION, https://www.who.int/health-

topics/coronavirus#tab=tab_1 (last visited Apr. 16, 2020). The first reported cases

of COVID-19 occurred in late 2019 in Wuhan, China. See Coronavirus Disease

2019: Situation Summary, CENTERS FOR DISEASE CONTROL AND PREVENTION

(updated Apr. 7, 2020), https://www.cdc.gov/coronavirus/2019-ncov/cases-
                                         1
        Case 1:20-cv-00627-JPW Document 3 Filed 04/17/20 Page 2 of 11




updates/summary.html. Since that time, the coronavirus has grown exponentially

and become a global pandemic, with 213 countries reporting confirmed cases of

the disease. Coronavirus Disease (COVID-19) Pandemic, WORLD HEALTH

ORGANIZATION, https://www.who.int/emergencies/diseases/novel-coronavirus-

2019 (last visited Apr. 17, 2020). At the time of this writing, there were 2,034,802

confirmed cases of COVID-19 around the world, including 135,163 confirmed

deaths. Id. The United States has become a particular hot spot for the disease,

with 632,781 confirmed cases, and 28,221 deaths as of the time of this writing.

Coronavirus (COVID-19) Dashboard, WORLD HEALTH ORGANIZATION,

https://covid19.who.int/ (last visited Apr. 17, 2020).

      Although most people who become sick from COVID-19 develop only mild

or moderate respiratory symptoms and recover with no medical intervention, a

minority of cases lead to serious illness that can result in hospitalization or death.

Q&A on Coronavirus (COVID-19): What Are the Symptoms of Coronavirus,

WORLD HEALTH ORGANIZATION, https://www.who.int/news-room/q-a-detail/q-a-

coronaviruses (last visited Apr. 16, 2020). COVID-19 affects people of all

demographics, but some populations—most notably elderly individuals and

individuals with preexisting medical conditions—are more susceptible to

developing serious cases of the disease than others. Coronavirus Disease 2019

(COVID-19): Groups at Higher Risk for Severe Illness, CENTERS FOR DISEASE


                                           2
        Case 1:20-cv-00627-JPW Document 3 Filed 04/17/20 Page 3 of 11




CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/groups-at-higher-risk.html (last visited Apr. 16, 2020).

      At the time of this writing, there is no vaccine for COVID-19, and no

antiviral medications have proven effective in treating the disease. Q&A on

Coronavirus (COVID-19):Are There Any Medicines or Therapies that Can Prevent

or Cure COVID-19?, WORLD HEALTH ORGANIZATION, https://www.who.int/news-

room/q-a-detail/q-a-coronaviruses (last visited Apr. 16, 2020). In the absence of

such solutions, governments have turned to non-medical interventions to try to

slow the spread of the disease, including school closures, restrictions on businesses

and large gatherings, stay-at-home orders, and “social distancing” policies. See,

e.g., Social Distancing, Quarantine, and Isolation, CENTERS FOR DISEASE

CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/prevent-

getting-sick/social-distancing.html. In line with those policies, the Commonwealth

of Pennsylvania has issued a mandatory stay-at-home order for all individuals in

the commonwealth and has closed all schools, among other measures to combat the

disease. See Order of the Governor of the Commonwealth of Pennsylvania for

Individuals to Stay at Home (Apr. 1, 2020), https://www.governor.pa.gov/

wpcontent/uploads/2020/04/20200401-GOV-Statewide-Stay-at-Home-Order.pdf;

Governor Wolf Announces Closure of Pennsylvania Schools, GOVERNOR TOM




                                          3
         Case 1:20-cv-00627-JPW Document 3 Filed 04/17/20 Page 4 of 11




WOLF (Mar. 13, 2020), https://www.governor. pa.gov/newsroom/governor-wolf-

announces-closure-of-pennsylvania-schools/.

       It is against this backdrop that Singh seeks a writ of habeas corpus. Singh is

a native and citizen of Trinidad and Tobago who was lawfully admitted into the

United States in 1990. 1 (Doc. 1 at 2.) In 2001, Singh was granted lawful

permanent resident status. (Id.) In 2017, the Department of Homeland Security

initiated removal proceedings against Singh after he was convicted of conspiracy

to dispute a controlled substance. (Id.) Singh is currently detained by United

States Immigration and Customs Enforcement (“ICE”) in the Clinton County

Correctional Facility (“CCCF”) pending his removal from the country. (Id. at 18.)

       Singh filed a petition for writ of habeas corpus on April 16, 2020. (Id. at 1.)

Singh argues that he is entitled to habeas corpus relief because of the COVID-19

pandemic and because his continued detention has become unreasonably prolonged

in violation of the Constitution. (Id.) Singh’s argument based on the COVID-19

pandemic is a word-for-word reproduction of an identical argument raised before

this court by a different petitioner in Saillant v. Hoover, No. 1:20-CV-00609, 2020

WL 1891854 (M.D. Pa. Apr. 16, 2020). As the court did in Saillant, the court




1
 Because the court is addressing Singh’s petition on an emergency basis, Respondents have not
had a chance to respond to Singh’s factual contentions. Accordingly, the facts provided here are
assumed to be true only for the purpose of resolving the COVID-19 portion of Singh’s petition.
                                               4
        Case 1:20-cv-00627-JPW Document 3 Filed 04/17/20 Page 5 of 11




construes Singh’s petition as seeking emergency relief based on the pandemic and

accordingly provides the within ruling on an expedited basis.

                               STANDARD OF REVIEW

      A United States district court may issue a writ of habeas corpus when a

petitioner “is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2241(c)(3).

              ANGELA HOOVER IS THE ONLY PROPER RESPONDENT

      Under 28 U.S.C. § 2243, a writ of habeas corpus must be directed to the

petitioner’s custodian. The warden of the prison where a petitioner is held is

considered the petitioner’s custodian for purposes of a habeas corpus action.

Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004). Accordingly, Respondent Angela

Hoover, the warden of CCCF, is the only proper respondent to this action.

Respondents Simona Flores, L. Francis Cissna, and William Barr are therefore

dismissed from this action.




                                           5
         Case 1:20-cv-00627-JPW Document 3 Filed 04/17/20 Page 6 of 11




                                        DISCUSSION 2

       Because of the COVID-19 pandemic, courts around the country have

confronted a growing number of cases like the present one in which an individual

seeks release from incarceration based on the pandemic. As a result, a body of

case law has quickly developed in this district that provides guidance on when

habeas corpus relief is warranted based on COVID-19 concerns. The court turns

its attention to those cases.

       In Thakker v. Doll, __ F. Supp. 3d __, 1:20-CV-00480, 2020 WL 1671563

(M.D. Pa. Mar. 31, 2020), United States District Judge John E. Jones, III

considered a request for preliminary injunctive relief in a habeas corpus case

brought by a number of immigration detainees with chronic medical conditions

that made them more susceptible to COVID-19. Id. at *1. Given the seriousness

of the COVID-19 pandemic, the conditions in the facilities in which the petitioners

were detained, and the petitioners’ underlying health conditions, the court found

that the petitioners would suffer irreparable harm if preliminary injunctive relief

were not granted. Id. at *3–7. The court similarly concluded that petitioners had




2
  Although Singh challenges the conditions of his confinement through a habeas corpus petition,
the court finds that it has subject matter jurisdiction because a claim based on COVID-19 is
precisely the sort of “extreme case” in which a conditions of confinement claim is cognizable in
a habeas corpus case. See Ali v. Gibson, 572 F.2d 971, 975 n.8 (3d Cir. 1978); Saillant, 2020
WL 1891854; Verma v. Doll, No. 4:20-CV-00014, 2020 WL 1814149, at *4 (M.D. Pa. Apr. 9,
2020).
                                               6
        Case 1:20-cv-00627-JPW Document 3 Filed 04/17/20 Page 7 of 11




established a likelihood of success on the merits of their petitions and that the

balance of equities and public interest favored preliminary injunctive relief. Id. at

*7–9. Accordingly, the court granted the petitioners’ motion for preliminary

injunction. Id. at *10; see also Hope v. Doll, No. 1:20-CV-00562 (M.D. Pa. Apr.

7, 2020) (granting habeas relief to a class of petitioners that was similarly situated

to the class of petitioners in Thakker for substantially the same reasons as those

expressed in Thakker).

      Unlike the petitioners in Thakker—individuals who were at increased risk of

contracting COVID-19 but did not have confirmed cases of the disease—the

petitioner in Camacho Lopez, 2020 WL 1689874, was an immigration detainee

who had a confirmed case of COVID-19. Id. at *1. The court in Camacho Lopez

distinguished the case from Thakker on that basis. Id. at *6. Because the

petitioner had already contracted COVID-19, the question of whether habeas

corpus relief was warranted in Camacho Lopez was based on the medical treatment

he was receiving for the disease, rather than on any preventive measures the

facility was taking to slow the spread of the disease. Id. at *7. Analyzing the case

through that lens, the court concluded that preliminary injunctive relief was not

warranted because the petitioner had received adequate medical care for his

COVID-19 illness. Id. at *7–9.




                                           7
        Case 1:20-cv-00627-JPW Document 3 Filed 04/17/20 Page 8 of 11




      Following Thakker and Camacho Lopez, United States District Judge Yvette

Kane considered a habeas petition brought by an immigration detainee who had

not been diagnosed with COVID-19, but had been assessed as possibly having

anemia, which could potentially affect his immune system. See Umarbaev v.

Lowe, 1:20-CV-00413, 2020 WL 1814157, at *5 (M.D. Pa. Apr. 9, 2020). The

court found that the risk of contracting COVID-19 was not sufficient to grant

habeas corpus relief and found that the petitioner was not otherwise entitled to

relief when considering his specific medical needs, the respondent’s response to

those medical needs, and the respondent’s response to the COVID-19 pandemic

generally. Id. at *7.

      On the same day that Judge Kane decided Umarbaev, Chief Judge Conner

considered another habeas corpus claim based on the COVID-19 pandemic in

Verma, 2020 WL 1814149. The petitioner in Verma was 67 years old and had a

number of medical conditions that made him more vulnerable to COVID-19—

including cardiovascular disease, pre-diabetes, high blood pressure, high

cholesterol, and angina—but had not tested positive for COVID-19. Id. at *2. The

petitioner did not advance specific legal theories entitling him to habeas corpus

relief and instead simply relied on the court’s decision in Thakker to request relief.

Id. at *3. The court in Verma concluded that the petitioner was not entitled to




                                          8
        Case 1:20-cv-00627-JPW Document 3 Filed 04/17/20 Page 9 of 11




habeas corpus relief because he had failed to make an individualized showing of

facts that would justify such relief. Id. at *5–7.

      Although there is no set formula for determining when habeas corpus relief

is appropriate based on the risks from COVID-19, Thakker, Camacho Lopez,

Umarbaev, and Verma provide a non-exhaustive list of factors that may be

considered in such a case. A court considering a habeas corpus petition based on

the COVID-19 pandemic may consider (1) whether the petitioner has been

diagnosed with COVID-19 or is experiencing symptoms consistent with the

disease; (2) whether the petitioner is among the group of individuals that is at

higher risk of contracting COVID-19 based on age, preexisting medical condition,

or some other specific reason; (3) whether the petitioner has been directly exposed

to COVID-19; (4) the physical space in which the petitioner is detained, and how

that physical space affects his risk of contracting COVID-19; (5) the efforts that

the prison has made to prevent or mitigate the harm caused by COVID-19; and (6)

any other relevant factors. It is not enough for a petitioner to allege that he is

detained and presented with a risk of contracting COVID-19 that is common to all

prisoners. Rather, the petitioner must make an individualized showing that he is

entitled to habeas corpus relief when considering the above factors. See Verma,

2020 WL 1814149, at *5–7. As the Third Circuit has noted in the analogous

context of motions for compassionate release under 18 U.S.C. § 3582, “the mere


                                           9
         Case 1:20-cv-00627-JPW Document 3 Filed 04/17/20 Page 10 of 11




existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release.”

United States v. Raia, __ F.3d __, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020).

       In this case, Singh’s argument based on the COVID-19 pandemic is a word-

for-word reproduction of an identical argument raised in Saillant. Compare Doc. 1

at 10–18, with Saillant, No. 1:20-CV-00609, at *7–17 (petition filed Apr. 13,

2020). That argument was rejected in Saillant because evidence showed that

CCCF had adequately addressed the petitioner’s concerns regarding the facility’s

preventive measures against COVID-19 and because the petitioner failed to

otherwise make an individualized showing that he was entitled to relief. See

Saillant, 2020 WL 1891854. Singh and Saillant are both detained at CCCF, so

Singh’s petition suffers from the exact same defects that caused the court to reject

the argument in Saillant. Accordingly, Singh’s petition is denied to the extent that

it seeks habeas corpus relief based on the COVID-19 pandemic. 3




3
  Although the court in Saillant acknowledged that “circumstances surrounding the COVID-19
pandemic can change rapidly,” Saillant, 2020 WL 1891854 at n.2, the court notes that the
decision denying relief in Saillant was issued shortly after 9:00 a.m. on April 16, 2020, and the
petition in the instant case was filed shortly after 12:00 p.m. on the same date. Thus, given that
only three hours passed between the two events, the court does not find that there is any
reasonable basis to depart from its reasoning in Saillant.
                                                10
         Case 1:20-cv-00627-JPW Document 3 Filed 04/17/20 Page 11 of 11




       Finally, although the court construes Singh’s petition as requesting

emergency habeas corpus relief based on the COVID-19 pandemic, the court does

not construe the petition as requesting such emergency relief with regard to his

argument that his continued detention has become unreasonably prolonged under

the Due Process Clause of the Constitution. Accordingly, the court will defer

ruling on that portion of Singh’s petition until both Singh and the Respondent have

been given an adequate opportunity to brief the legal issues involved. An

appropriate briefing schedule will be included in the order that accompanies this

memorandum.

                                         CONCLUSION

       For the foregoing reasons, Singh’s petition for writ of habeas corpus is

denied to the extent that it seeks habeas corpus relief based on the COVID-19

pandemic. 4 The court defers ruling on Singh’s argument that his detention has

become unconstitutionally prolonged. An appropriate order follows.

                                             s/Jennifer P. Wilson
                                             JENNIFER P. WILSON
                                             United States District Court Judge
                                             Middle District of Pennsylvania

Dated: April 17, 2020


4
  The court recognizes that the circumstances surrounding the COVID-19 pandemic can change
rapidly. Accordingly, although the instant petition is denied, the denial is without prejudice to
Singh filing a renewed petition for writ of habeas corpus if his individual circumstances change
with respect to the pandemic.
                                                11
